On November 1, 2012, the defendant was sentenced as follows: Charge I: A commitment to the Montana Department of Corrections for a term of thirteen (13) months for placement in an appropriate treatment/correctional facility, followed by a consecutive five (5) year commitment to the Department of Corrections, with all five (5) years suspended, for the offense of Driving Under the Influence of Alcohol and/or Drugs, Fourth or Subsequent Offense, a Felony. If the Defendant successfully completes a residential alcohol treatment program operated or approved by the Department of Corrections, the remaining time shall be suspended. Charge II: A commitment to the Ravalli County Detention Center for a term of one (1) year, with all suspended but 41 days, for the offense of Habitual Traffic Offender, a Misdemeanor. Charge I and II shall run consecutively with each other.
*11DATED this 6th day of March, 2013.
On February 22, 2013, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present via teleconference and was represented by Ryan Archibald, third year law student under the supervision of Ed Sheehy, Jr. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 22nd day of February, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.